Citation Nr: 0413724	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as forty (40) 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
service-connected vagotomy and antrectomy, currently 
evaluated as forty (40) percent disabling.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased 
evaluation for service-connected hypertension and residuals 
of vagotomy and antrectomy, both currently evaluated as 40 
percent disabling.  Appeal has been perfected with respect to 
both issues.

The veteran declined to have a personal hearing before a 
Veterans Law Judge of the Board.  See veteran's appeal to the 
Board, VA Form 9.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is in order to ensure that the veteran's due process 
rights arising from the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are met.  
Among other things, VCAA enhanced the VA's duty to assist a 
claimant in obtaining evidence to support his claim.  A 
remand also would ensure adequate development of the 
evidentiary record needed for a fair decision on the merits 
of the claim.  

More specifically, the record indicates that the veteran's 
last VA compensation and pension (C&P) examination related to 
the issues on appeal was conducted five years ago, in May 
1999.  The report of this examination indicates that the 
veteran reported, among other things, occasional abdominal 
pain, poor appetite, vomiting, and weight loss.  The record 
further indicates that the veteran sent numerous personal 
statements after May 1999 providing details about the 
symptoms he has as a result of hypertension and residuals of 
vagotomy and antrectomy.  In particular, the most recent 
statement, received in May 2004, specifically states that his 
symptoms have worsened and that he suffers from them on a 
daily basis.  In light of these findings, the Board is of the 
opinion that a contemporaneous C&P examination is warranted 
to determine the current extent of the veteran's disability.    

In this connection, the Board notes that the RO apparently 
had scheduled the veteran for two VA C&P examinations (May 1, 
2000 and September 13, 2000).  The record indicates that the 
veteran canceled both examinations, and in March 2003, wrote 
the RO stating that he had difficulty obtaining reliable 
transportation to the examination site.  While this remand 
order is directed to the RO, the veteran also has a 
responsibility to cooperate with VA's efforts to help him 
develop his claim and to ultimately substantiate his claim 
with necessary evidence, as the failure to do so may result 
in a denial of his claim.  

In consideration of all of the above, the Board directs the 
following:
  
1.  Schedule the veteran for a VA medical 
examination to determine the current 
extent of his disability resulting from 
service-connected hypertension and 
residuals of vagotomy and antrectomy.  
The veteran's claims folder should be 
made available to the VA medical 
examiner.  Any report(s) resulting from 
the examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.  

2.  After completion of the directive 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether an increased evaluation 
is warranted with respect to either, or 
both, issue(s).  If the decision remains 
in any manner adverse to the veteran, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  
3.  The directives in this remand order 
and any further adjudication of this 
claim must be completed consistent with 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and all controlling 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U. S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




